DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, lines 2-3 recite the limitation “…such that the guard is reciprocatingly swivelable about a pivot shaft…” As best understood from Figures 4-5 and Page 7, lines 21-24 of the specification “As a result, the guard 60 is pivotally connected at a first end thereof with the mount 222 in a way that the guard 60 is reciprocatingly swivelable about the pivot shaft provided between the guard 60 and the mount 222 of the support portion 22 between the sheltered position and the unsheltered position.” The guard does not “move backward and forward in a straight line”, therefore, reciprocating would not be an appropriate description of the guard. Further, the guard is “pivotally connected” to the mount about a “pivot shaft”, therefore, the use of “swivelable” may be amended to “pivotable” for consistency between terminology. “…such that the guard is pivotable about a pivot shaft…”

    PNG
    media_image1.png
    264
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    672
    media_image2.png
    Greyscale

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US8460068) in view of Landolt (US1079180).
	
	Regarding claim 1, Chou discloses a disc sander, comprising: 
	a base (Figure 1 Element 10 and 13) having a bottom portion (See annotated drawing below) and a support portion (See annotated drawing below) uprightly disposed on the bottom portion (See annotated drawing below. ); 
	5a worktable (Figure 1 Element 131) disposed on the support portion (See annotated drawing below. Element 131 is disposed on the support portion); 
	a motor (Figure 1 Element 22) disposed on the support portion (Figure 3 shows the motor is disposed on the support portion by connection to Element 30) and provided with an output shaft adjacent to a lateral side of the worktable (See second annotated drawing below); 
	a rotary disc (See second annotated drawing below) between the worktable and the motor (See second annotated drawing below. The rotary disc is between the worktable and the motor), the rotary disc being fixedly mounted to the output shaft (See second annotated drawing below) and provided with a lateral disc surface (The lateral disc surface is the side of the disc that is opposite the motor) adjacent to 10the lateral side of the worktable (The lateral side of the worktable is the side of the worktable facing the lateral disc surface) in a way that an upper half of the rotary disc (See second annotated drawing below) is located above an imaginary plane at which the worktable is situated (See second annotated drawing below); 
	Chou fails to disclose a guard disposed on the support portion and extending along a periphery of the rotary disc and covering an outside of the periphery of the rotary disc; 
	wherein the guard is moveably coupled to the support portion and moveable 15between a sheltered position and an unsheltered position; when the guard is located at the sheltered position, the guard covers an outside of a periphery of the upper half of the rotary disc, such that the guard forms a safety shelter around the periphery of the upper half of the rotary disc; when the guard is located at the unsheltered position, the guard does not cover the outside of the periphery of the upper half of the rotary disc, 20such that the periphery of the rotary disc is accessible without being sheltered.
	Landolt teaches a guard (Figure 3 Element 7) disposed on the support portion (Figure 2 Element 8) and extending along a periphery of the rotary disc (See third annotated drawing below) and covering an outside of the periphery of the rotary disc (See third annotated drawing below); 
	wherein the guard is moveably coupled to the support portion (Element 8 is a pivot pin that allows the guard to be moveable) and moveable 15between a sheltered position (Figure 2 shows the guard in the sheltered position) and an unsheltered position (Figure 1 shows the guard in the unsheltered position); when the guard is located at the sheltered position, the guard covers an outside of a periphery of the upper half of the rotary disc (Figure 2 shows the sheltered position in which the guard is covering a periphery of the upper half of the disc), such that the guard forms a safety shelter around the periphery of the upper half of the rotary disc (The guard forms a shelter which protects a user from injury); when the guard is located at the unsheltered position, the guard does not cover the outside of the periphery of the upper half of the rotary disc (Figure 1 shows the unsheltered position in which the guard is moved away from a periphery of the upper half of the rotary disc), 20such that the periphery of the rotary disc is accessible without being sheltered (The unsheltered position allows the guard to be moved away from the rotary disc to provide access to the periphery of the rotary disc).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Landolt to provide a guard moveable disposed on the support portion to allow the guard to move between a sheltered and unsheltered position around the rotary disc. Doing so would allow the outer periphery of the upper half of the rotary disc to be covered when not in use and help prevent an injury by accidental contact.

    PNG
    media_image3.png
    577
    724
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    768
    740
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    367
    653
    media_image5.png
    Greyscale


	Regarding claim 2, Chou in view of Landolt discloses the disc sander as claimed in claim 1, wherein the guard includes a first end (Landolt Figure 2 The first end of the guard is the end connected to pivot shaft 8) pivotally coupled to the support portion (Landolt The guard is connected at a first end to the support portion by a pivot shaft 8), such that the guard is pivotable about a pivot shaft provided between the guard and the support portion 25between the sheltered position and the unsheltered position (Landolt Figures 1 and 2 show the guard moved between the sheltered and unsheltered positions by way of the pivot shaft 8).

	Regarding claim 3, Chou in view of Landolt discloses the disc sander as claimed in claim 2, wherein the pivot shaft extends in a direction orthogonal to an imaginary plane at which the rotary disc is situated (The imaginary plane of the rotary disc would extend towards the edges of the page in Figure 2 of Landolt. The pivot shaft would extend into and out of the page in Figure 2) in a way that the direction does not pass through the rotary disc (Landolt Figure 2 shows pivot shaft 8 is spaced apart from the rotary disc and would not pass through the rotary disc).

	Regarding claim 4, Chou in view of Landolt discloses the disc sander as claimed in claim 2, further comprising a coupling unit (Landolt Figure 1 Elements 9, 10, 11, and 12) disposed with the guard and the support portion for coupling the guard to the support portion (Elements 9 and 12 are disposed on the guard. Elements 10 and 11 are disposed on the support portion).

	Regarding claim 5, Chou in view of Landolt discloses the disc sander as claimed in claim 4, wherein the coupling unit comprises a first coupling member (Landolt Figure 1 Elements 9 and 12) disposed on a second end of the guard (The second end of the guard is the end connected to Elements 9 and 12. Second end is opposite the first end), a second coupling member (Landolt Figure 1 Elements 10 and 11) disposed on the support portion (Landolt Elements 10 and 11 are disposed on the support portion which allows selective coupling to second end of the guard); when the guard is located at the sheltered position, the first coupling member and the second coupling member are engaged with each other (Landolt Figure 2 shows the first coupling member and second coupling member engaged with each other); when the guard is located at the unsheltered position, the first 15coupling member is departed away from the second coupling member (Landolt Figure 1 shows the first coupling member and second coupling member disengaged and away from each other).

	Regarding claim 6, Chou in view of Landolt discloses the disc sander as claimed in claim 5, wherein the second coupling member is a quick-release (See interpretation of quick-release below) handle lever having a shaft (Landolt Figure 2 shows the second coupling member 10 is a shaft that engages with the first coupling member and the end of shaft 10 is a handle that may be biased to release the engagement between the first coupling member and second coupling member), and the first coupling member is a protrusion having a notch (Landolt Figure 1 shows first coupling member 9 and 12 protrudes from the guard and there is a notch at Element 12); when the guard is located at the sheltered position, the 20shaft of the quick-release handle lever is engaged with the notch of the protrusion.
	(Instant application page 8, lines 11-12 “the second coupling member is a well-known quick-release handle lever 71” and lines 15-17 “the shaft of the quick-release handle lever 72 is engaged with the notch of the protrusion 71 such that the guard 60 can be locked at the sheltered position by means of the locking function of the quick-release handle lever 72.” For examination purpose, this will be interpreted as a handle lever that may be released by hand)


	Regarding claim 7, Chou in view of Landolt discloses the disc sander as claimed in claim 1, wherein the guard comprises an end plate (See annotated drawing below) located outside the periphery of the rotary disc, and a front plate (See annotated drawing below) located outside the lateral disc surface of the rotary disc (See annotated drawing below. The front plate is located outside of the lateral disc surface) and fixed to the end plate (The front plate is connected to the end plate).

	Regarding claim 8, Chou in view of Landolt discloses the disc sander as claimed in claim 1, wherein the support portion comprises two lateral members (See annotated drawing below) spaced from each other (The annotated drawing below shows the two lateral members separated from each other with space between), and a mount (See annotated drawing below) pivotally connected (Chou Figures 4, 5, and 6 show the mount pivotally connected on the support portion) between the two lateral members (Chou Figure 6 shows the mount is between the two lateral members) and swivelable between an upright position (Chou Figure 4 shows the mount in an upright position) and an inclined position (Chou Figures 5 and 6 show the mount swiveling into an inclined position).

    PNG
    media_image6.png
    589
    709
    media_image6.png
    Greyscale


	Regarding claim 9, Chou in view of Landolt discloses the disc sander as claimed in claim 8, wherein the worktable is mounted on the two lateral members (See annotated drawing below), and the motor is mounted on the mount (See annotated drawing below).

    PNG
    media_image7.png
    589
    709
    media_image7.png
    Greyscale


	Regarding claim 10, Chou in view of Landolt discloses the disc sander as claimed in claim 8, wherein the support portion 10comprises an elongated rod (Chou Figure 3 Element 44) having an end coupled to one of the two lateral members (Chou Element 44 has an outer end facing away from the from the center of the disc sander. This end is coupled to the lateral member by connection to all other elements connected to the disc sander), and the other end slidably inserted through the mount (Chou Paragraph 3, lines 35-40 “The locking device 44 comprises a retractable locking pin 441 and a spring-loaded knob 442 mounted in the outer end of the retractable locking pin 441 and operable to move the retractable locking pin 441 into or out of one of the positioning holes 314 .”); a compression spring is sleeved onto the elongated rod (Chou Element 442 is a spring-loaded knob); the compression spring has an end abutted against the mount for imparting a spring force on the mount to maintain the mount at the upright position (An end of the elongated rod abuts against the mount element 41 to impart the spring force to keep element 441 engaged into the positioning hole 314).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US1827270) discloses an invention directed to a guard or hood for use on grinders. Puzio et al. (US5857507) discloses a table saw or cutting machine including a dust reflection skirt. Frimberger (US3653702) discloses a safety interlock arrangement for the protective cover of an electrical motor driven grinder or the like. Drixler (US4343213) discloses a protection device for a circular saw blade in a circular saw machine having a tiltable saw assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723